FILED
                             NOT FOR PUBLICATION                            OCT 20 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


IRMA PUTRI WIRAYA,                               No. 12-73256

               Petitioner,                       Agency No. A096-351-599

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Irma Putri Wiraya, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse

of discretion the denial of a motion to reconsider, and we review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional claims and questions of law. Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We grant in part, deny in part, and dismiss in part the

petition for review, and remand.

      The BIA abused its discretion by denying Wiraya’s motion to reconsider as

to changed country conditions on the ground that it gave Wiraya’s affidavit

reduced weight. In giving Wiraya’s affidavit reduced weight because her

statements were not based on her personal knowledge of current country conditions

in Indonesia, the BIA erred in weighing the quality of the evidence in her motion to

reopen. See Ghadessi v. INS, 797 F.2d 804, 806-07 (9th Cir. 1986) (finding that

the BIA abused its discretion by weighing quality, rather than sufficiency of

evidence, in a motion to reopen); Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th

Cir. 2005) (“We have long held that the BIA abuses its discretion when it fails to

provide a reasoned explanation for its actions.”). Accordingly, we grant the

petition for review and remand for further proceedings consistent with this

disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      As to the remaining contentions, the BIA did not violate due process or

abuse its discretion by denying Wiraya’s motion to reconsider where she was

afforded an opportunity to present her applications during her removal

proceedings, see Vargas-Hernandez v. Gonzales, 497 F.3d 919, 926-27 (9th Cir.


                                          2                                     12-73256
2007) (“Where an alien is given a full and fair opportunity . . . to present testimony

and other evidence in support of the application, he or she has been provided with

due process.”), and she did not demonstrate an error in the BIA’s prior

determination that she was required to establish an exception to the time limitations

for reopening her properly-finalized removal proceedings, see 8 C.F.R.

§ 1003.2(c)(3)(ii); 1208.14(f).

      To the extent Wiraya challenges the BIA’s underlying order denying her

motion to reopen to apply for asylum, withholding of removal, and Convention

Against Torture relief, we lack jurisdiction because this petition is not timely as to

that order. See Stone v. INS, 514 U.S. 386, 405 (1995).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW GRANTED in part; DENIED in part;

DISMISSED in part; REMANDED.




                                           3                                    12-73256